BUETTNER, Judge,
specially concurring:
¶ 1 I agree that the trial court’s order denying appellant’s request for modification of revocation of driving privileges should be sustained. However, I agree with the trial court that the denial should be based on lack of jurisdiction.
¶2 A trial court’s authority to modify revocation of driving privileges is found in 47 O.S.1991 § 755. However, § 755 establishes the procedure to appeal a revocation decision of the Department of Public Safety (DPS). Thus, the district court has no original jurisdiction to consider a petition to modify a revocation. The majority recognizes this limitation by holding that the appellant must first seek relief from DPS.
*58¶ 3 However, the majority holds, erroneously, that because there has been a change of standard in whether to grant a modification of revocation, a person with a final judgment denying modification under the old standard may petition DPS for modification under the new (more lenient) standard.
¶ 4 This holding ignores the provisions of 47 O.S.1991 § 754.1 that DPS consideration of a modification of revocation is “prior to an administrative hearing for a revocation or denial arising under the provisions of Sections 751 through 754 of this title.” The statutory procedure is for DPS to consider the issue of modification when it initially considers the revocation. There is no provision in § 754.1 for multiple, sequential requests for modification. Thus, the district court lacked jurisdiction to consider appellant’s petition for modification because the denial of appellant’s original request was final.